Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Specification
The disclosure is objected to because of the following informalities:
Par. [0048] recites “learns how an user”. It is believed this would be better written as “learns how a[[n]] user”.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “wherein the behavior analysis circuit if further configured to”. It is believed this would be better written as “wherein the behavior analysis circuit is further configured to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0133211 to Lee et al. (Lee).

Claims 1 and 8: Lee discloses a system to replicate user interaction with a building management system (BMS), the system comprising: 
a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor (e.g. fig. 3), cause the processing circuit to: 
receive first BMS data describing a BMS event having a first category (par. [0087] “usage information may be information on the … context when the control command is input”); 

generate a model, based on the first and second BMS data, describing response patterns associated with the user response, wherein the response patterns include actions to replicate the user response (par. [0087] “establish the basic knowledge base by obtaining the … a relationship between the control condition and the control operation … by inputting the usage information into the trained first artificial intelligence model … matching a control condition with a control operation”); and 
generate, in response to receiving third BMS data having the first category, one or more control signals based the actions in the model to control the BMS to replicate the user response (par. [0089] “When the context corresponding to the control condition stored in the device knowledge base is sensed … determine whether to perform a control operation corresponding to the control condition”).

Claims 6 and 13: Lee discloses the system of Claim 1, 8, wherein the actions to replicate the user response include at least one of a trend correction action, an equipment scheduling action, or an alarm override action (par. [0044] “a control command for performing a washing operation every 7:00 am”).

Claim 14: Lee discloses an automated facility manager for a building management system (BMS), comprising: 

a behavior analysis circuit, configured to: 
receive user input to the BMS, the user input describing a user response to a BMS event (par. [0087] “a relationship between the control condition and the control operation”); 
classify the user input based on a category, the category describing a type of interaction with the BMS (par. [0087] “establish the basic knowledge base by obtaining the … a relationship between the control condition and the control operation … by inputting the usage information into the trained first artificial intelligence model … matching a control condition with a control operation”, par. [0097] “The artificial intelligence model may be … classification algorithms”); and 
generate actions to replicate the user response based on the category (par. [0087] “matching a control cond8ition with a control operation”); and 
a behavior replication circuit, configured to: 
execute the one or more actions to generate one or more control signals to send to the BMS, wherein the one or more control signals cause the BMS to replicate the user response (par. [0089] “perform a control operation corresponding to the control condition”).

Claim 19: Lee discloses the automated facility manager of Claim 14, wherein the one or more actions include at least one of a trend correction action, an equipment scheduling action, or an .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133211 to Lee et al. (Lee) in view of US 2019/0179820 to El Kaed et al. (El Kaed).
Claims 2, 9 and 15: Lee discloses claims 1, 8 and 14 the memory further having instructions stored thereon that, when executed by the processor, cause the processing circuit to: 
generate one or more action items to solve the problem (par. [0087] “a control operation”); and 

where the problem is at least one of a fault, an override, or a misconfigured setting (e.g. par. [0113] “the room temperature is 30 degrees … operating an air conditioner” note that here the term “misconfigured setting” is understood broadly to described any element of the system which is currently not operating as desired, e.g. the air conditioner is “misconfigured” because it is set to “off” where it should be set to “on”).

El Kaed teaches:
receiving, from a user one or more search terms (par. [0069] “a sequential federated query is received 610 from a user”); 
query the BMS with the one or more search terms to determine associated BMS equipment having a problem (par. [0074] “the query results … transformed to for a final data set 680”). 

It would have been obvious at the time of filing to receive a user query (El Kaed par. [0069] “query is received 610 from a user”) to determine equipment having a problem (e.g. Lee par. [0113] “an air conditioner”) and generate and update the model with an action item (e.g. Lee par. [0113] “the room temperature is 30 degrees … operating an air conditioner”). Those of 

Claims 3, 10 and 16: Lee and El Kaed teach claims 2, 9 and 15, the memory further having instructions stored thereon that, when executed by the processor, cause the processing circuit to execute the updated model by generating one or more control signals based on the one or more action items to change a parameter associated with the BMS equipment having the problem (Lee par. [0087] “a control operation”, El Kaed par. [0075] “take autonomous action”).

Claims 4-5, 7, 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0133211 to Lee et al. (Lee) in view of US 2020/0125586 to Rezaeian et al. (Rezaeian). 

Claims 4 and 11: Lee discloses claims 1 and 8, wherein the system configures a user interface of the BMS based on the model.

Lee does not disclose the system configures a user interface of the BMS based on the model.

Rezaeian teaches configuring a user interface based on a model (par. [0085] “train a machine-learning model … to generate a prediction of which tasks the user may be interested in … present those predicted tasks … to the user”).



Claims 5 and 12: Lee and Rezaeian teach claims 4 and 8, wherein the system configures the user interface of the BMS based on the model and an estimated interest associated with information displayed by the user interface (Rezaeian par. [0085] “generate a prediction of which tasks the user may be interested in performing in the future”, par. [0102] “cumulative score”).

Claims 7 and 20: Lee discloses the system of Claim 1, but does not explicitly disclose the system interacts with the BMS through an application programming interface (API)..

Rezaeian teaches a system interacts with the BMS through an application programming interface (API) (Rezaeian par. [0013] “the application can be accessed using an exposed interface, such as an API”).

It would have been obvious at the time of filing to interact with the BMS through an API (Rezaeian par. [0013] “the application can be accessed using an exposed interface, such as an API”, Lee par. [0148] “The program may include … an application programming interface 

Claim 17: Lee discloses the automated facility manager of Claim 14, but does not disclose wherein the behavior analysis circuit is further configured to modify a user interface of the BMS based on the received user input.

Rezaeian teaches to modify a user interface based on received user input (par. [0085] “train a machine-learning model … to generate a prediction of which tasks the user may be interested in … present those predicted tasks … to the user”).

It would have been obvious at the time of filing to modify the user interface (e.g. Lee par. [0083] “input interface 170”) based on the received user input (Lee par. [0087] “usage information may be information on the control command input to the electronic device 100”, Rezaeian par. [0085] “a link is selected by the user”). Those of ordinary skill in the art would have been motivated to do so to “filter through the noise of the large volume of tasks available” (Rezaeian par. [0065]). 

Claim 18: Lee discloses the automated facility manager of Claim 17, wherein the behavior analysis circuit [is] further configured to modify the user interface based on an estimated .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0089173 to Hazard et al. and US 2019/0079503 to Unterguggenberger et al. disclose alternate methods of automating building management (see e.g. par. [0098], [0052] respectively).
US 2021/0304541 to Biggin et al. and US 2012/0323368 to White et al. disclose alternate BMS querying methods (see e.g. par. [0118], [0039] respectively).
US 2019/0179858j to Douze et al. discloses alternate methods for predicting user interest (see e.g. par. [0197]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199